Citation Nr: 1733857	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable disability rating for hepatitis.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a right shoulder impairment (right shoulder condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the United States Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

The Veteran was afforded a hearing in June 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 20 percent for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an on the record hearing before the undersigned Veterans Law Judge in June 2017, the Veteran withdrew from appeal his claim regarding entitlement to a compensable rating for hepatitis.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims of entitlement to increased ratings for hepatitis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the June 2017 hearing before the undersigned VLJ the Veteran, through his representative, indicated his desire to withdraw from appeal his claim concerning an increased rating for his service-connected hepatitis.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the June 2017 testimony satisfied the criteria for withdrawal of the Veteran's substantive appeal as to this issue.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal on the issue of entitlement to a compensable rating for hepatitis.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected right shoulder condition.  The Veteran was afforded a VA examination for his shoulder in April 2010.  Since then, the Veteran contends that his condition has gotten worse.

Specifically, at the June 2017 hearing the Veteran testified regarding the current nature of his service-connected right shoulder condition.  The Veteran and his representative provided that the Veteran is unable to do any lifting above his shoulder and experience flare-ups, inflammation, and radiating pain.  The Veteran specifically testified about the periods of inflammation he experiences, which he claimed further limited his range of motion.  The Veteran further testified that his right shoulder condition had caused him to miss work "about five times in the last past year."  He also stated that he felt that he would be unable to pass the next physical that his job as a truck driver required, and would subsequently have to leave his job.  Therefore, a new examination should be conducted to determine the current status of the Veteran's right shoulder condition.

The Veteran also testified that he had begun to experiencing episodes of radiating pain and numbness in his right arm.  These are previously unidentified symptoms and the VA examiner should consider whether there is any undiagnosed neurological condition related to the Veteran's right shoulder condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right shoulder complaints since August 2009.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right shoulder condition and identify all orthopedic and neurological manifestations.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right shoulder condition.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

If a neurological abnormality is noted, the examiner should specifically address what nerve(s) is/are affected and whether the impairment is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


